NUMBER 13-13-00016-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

LARRY DONELL FARROW,                                                         Appellant,

                                           v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 329th District Court
                   of Wharton County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Benavides and Longoria
                 Memorandum Opinion Per Curiam

      Appellant, Larry Donell Farrow, attempted to perfect an appeal from a conviction

for evading arrest. We dismiss the appeal for want of jurisdiction.

      Sentence in this matter was imposed on April 20, 2011. No motion for new trial

was filed. Notice of appeal was filed on December 30, 2012. On February 21, 2013,

the Clerk of this Court notified appellant that it appeared that the appeal was not timely
perfected. Appellant was advised that the appeal would be dismissed if the defect was

not corrected within ten days from the date of receipt of the Court=s directive. On March

4, 2013, counsel filed a letter brief with this Court.     Counsel=s response does not

establish that an appeal was timely filed.

       Unless a motion for new trial has been timely filed, a notice of appeal must be filed

within thirty days after the day sentence is imposed or suspended in open court, or after

the day the trial court enters an appealable order. TEX. R. APP. P. 26.2(a)(1). Where a

timely motion for new trial has been filed, the notice of appeal must be filed within ninety

days after the day sentence is imposed or suspended in open court. See id. 26.2(a)(2).

The time within which to file the notice may be enlarged if, within fifteen days after the

deadline for filing the notice, the party files the notice of appeal and a motion complying

with Rule 10.5(b) of the Texas Rules of Appellate Procedure. See id. 26.3.

       Appellant=s notice of appeal, filed more than twenty months after sentence was

imposed, was untimely, and accordingly, we lack jurisdiction over the appeal.          See

Slaton, 981 S.W.2d at 210. Appellant may be entitled to an out-of-time appeal by filing a

post-conviction writ of habeas corpus returnable to the Texas Court of Criminal Appeals;

however, the availability of that remedy is beyond the jurisdiction of this Court. See TEX.

CODE CRIM. PROC. ANN. art. 11.07, ' 3(a) (Vernon 2005); see also Ex parte Garcia, 988
S.W.2d 240 (Tex. Crim. App. 1999).

       The appeal is DISMISSED FOR WANT OF JURISDICTION.

                                                                      PER CURIAM
Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
28th day of March, 2013

                                             2